DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8, 10, 17 and 21-27 are allowable. The restriction requirement between species A-E , as set forth in the Office action mailed on 6/2/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/2/2021 is withdrawn.  Claims 9, 11-16 and 18-20 , directed to unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Monte Falcoff on 7/6/2022.

The application has been amended as follows: 

	Claim 1:	An endoscopic needle holder for handling a curved needle, the endoscopic needle holder comprising: a remote actuator at one end of the needle holder; at another end, an articulated assembly comprising a first gripping jaw forming one piece with a duct and a second gripping jaw actuated by a mobile core in transverse displacement; the jaws including coaxial cylindrical parts with the mobile core; the first jaw including a plurality of longitudinally extending peripheral teeth; the second jaw including cylindrical parts with a plurality of peripheral teeth; and the second jaw being movable with respect to the first jaw by a longitudinal linear displacement between a rest position, where the jaws are spaced to delimit, between ends of the plurality of peripheral teeth, an interval at least equal to a section of the needle and a close position where they keep the needle curved; the plurality of peripheral teeth of the first jaw and the second jaw being laterally spaced apart from the mobile core and the duct; the jaws being configured to grasp and firmly hold the curved needle therebetween; Application No. 16/331,833Page 2 of 13a laterally flat surface located on the first jaw between the mobile core and the plurality of peripheral teeth, and between each adjacent pair of the plurality of peripheral teeth thereon; a laterally flat surface located on the second jaw between the mobile core and the plurality of peripheral teeth, and between each adjacent pair of the plurality of peripheral teeth thereon; and the flat surfaces facing each other.

Claim 2:	The endoscopic needle holder according to claim 1 wherein the plurality of peripheral teeth of the second jaw are offset angularly with respect to the plurality of peripheral teeth of the first jaw.

Claim 3:	The endoscopic needle holder according to claim 1 wherein the jaws have an alternation of peripheral teeth and peripheral grooves of complementary shapes and positions to the plurality of peripheral teeth of the opposite jaw.

Claim 4:	The endoscopic needle holder according to claim 1 wherein the plurality of peripheral teeth of the first jaw and the second jaw have a polygonal cross section in a transverse plane.

Claim 5:	The endoscopic needle holder according to claim 1 wherein the plurality of peripheral teeth of each of the jaws comprises wherein each jaw has three grooves for receiving the three teeth of the complementary jaw.

Claim 6:	The endoscopic needle holder according to claim 1 wherein an outer surface of the plurality of peripheral teeth of the first jaw and the second jaw are semi-cylindrical.

Claim 7:	The endoscopic needle holder according to claim 1 wherein an outer diameter plurality of peripheral teeth of one of the jaws is the same as an outer diameter of the other of the jaws, each of the plurality of peripheral teeth of the first jaw and the second jaw are longitudinally longer than wider at their distal ends, and the plurality of peripheral teeth of the first jaw and the second jaw are spaced apart from each other.

Claim 8:	The endoscopic needle holder according to claim 1 wherein an outer diameter plurality of peripheral teeth of one of the jaws is smaller than an outer diameter of the other of the jaws, each of the plurality of peripheral teeth of the first jaw and the second jaw are longitudinally longer than wider at their distal ends, and the plurality of peripheral teeth of the first jaw and the second jaw are spaced apart from each other.

Claim 9:	The endoscopic needle holder according to claim 1 wherein an outer diameter plurality of peripheral teeth of one of the jaws is greater than an outer diameter of the other of the jaws, each of the plurality of peripheral teeth of the first jaw and the second jaw are longitudinally longer than wider at their distal ends, and the plurality of peripheral teeth of the first jaw and the second jaw are spaced apart from each other.

Claim 11:	The endoscopic needle holder according to claim 1 wherein a section of the plurality of peripheral teeth of the first jaw and the second jaw, in a radial plane, is rectangular.

Claim 12:	The endoscopic needle holder according to claim 1 wherein a section of the plurality of peripheral teeth of the first jaw and the second jaw, in a radial plane, has an inclined inner edge.

Claim 13:	The endoscopic needle holder according to claim 1 wherein a section of the plurality of peripheral teeth of the first jaw and the second jaw, in a radial plane, has a crenellated inner edge with a decreasing width between an end of the tooth and a base of the tooth.

Claim 14:	The endoscopic needle holder according to claim 1 wherein a section of the plurality of peripheral teeth of the first jaw and the second jaw, in a radial plane, has an enlarged upper end.

Claim 15:	The endoscopic needle holder according to claim 1 wherein at least a portion of the plurality of peripheral teeth of the first jaw and the second jaw are elastically deformable, and has a flared end.

Claim 16:	The endoscopic needle holder according to claim 26 wherein the plurality of peripheral teeth of the first jaw and the second jaw 

Claim 18:	The endoscopic needle holder according to claim 1 wherein at least some of the plurality of peripheral teeth of the first jaw and the second jaw are axially movable.

Claim 19:	The endoscopic needle holder according to claim 1 wherein an end of each of the plurality of peripheral teeth of the first jaw and the second jaw has an oblique face in a tangential plane of the jaws.

Claim 20:	The endoscopic needle holder according to claim 19 wherein each of the plurality of peripheral teeth of the first jaw and the second jaw 

Claim 22:	An endoscopic needle holder comprising: a curved endoscopic suturing needle; an actuator at one end of the needle holder; another end of the needle holder comprising a first gripping jaw and a second gripping jaw, each of the jaws including a polygonal hole; a longitudinally elongated stem having a polygonal cross-sectional shape, extending through the holes of the jaws; the first jaw including a plurality of longitudinally extending and peripherally spaced apart teeth; the second jaw including a plurality of longitudinally extending and peripherally spaced apart teeth; the second jaw being movable with respect to the first jaw by a longitudinal linear displacement between an open and spaced apart position, and a closed position where the curved needle is gripped between the jaws with the curved needle being laterally elongated between at least some of the plurality of teeth of the first and second jaw and the stem while projecting laterally past a periphery of the jaws; Application No. 16/331,833Page 6 of 13the  plurality of teeth of the first jaw and the second jaw being laterally spaced away from the stem; qrooves located in each of the jaws between the plurality of teeth projecting therefrom to allow the plurality of teeth of the other of the jaws to be received within the grooves when the jaws firmly grip the curved needle; and the grooves and the plurality of teeth of the first and second jaw being laterally spaced away from the stem.

Claim 23:	An endoscopic needle holder comprising: a cylindrical first gripping jaw and a cylindrical second gripping jaw, each of the jaws including a co-axial central hole; a longitudinally elongated stem extending through the holes of the jaws; the first jaw including at least three spaced apart teeth; the second jaw including at least three spaced apart teeth, the teeth of the first jaw projecting toward the second jaw, and the teeth of the second jaw projecting toward the first jaw; the second jaw being longitudinally and endoscopically movable with respect to the first jaw; the jaws being configured to grip a curved needle therebetween with a pointed end of the curved needle laterally projecting laterally external to the jaws; the  teeth of the first jaw and the second jaw being laterally spaced away from the holes; Application No. 16/331,833Page 7 of 13a laterally flat surface of the first jaw located between the central hole thereof and the teeth projecting from the first jaw; a laterally flat surface of the second jaw located between the central hole thereof and the teeth projecting from the second jaw; grooves located in each of the jaws between the teeth projecting therefrom to allow the teeth of the other of the jaws to being received within the grooves when the jaws firmly grip the curved needle; and the flat surfaces contacting against each other when the teeth of the first and second jaw are fully received in the grooves.

Claim 24:	The endoscopic needle holder of claim of the first and second jaw have a polygonal cross section in a transverse plane.

Claim 25:	The endoscopic needle holder of claim of the first and second jaw is semi-cylindrical.

Claim 26:	An endoscopic needle holder for handling a curved needle, the endoscopic needle holder comprising: a remote actuator at one end of the needle holder; at another end, an articulated assembly comprising a first gripping jaw forming one piece with a duct and a second gripping jaw actuated by a mobile core in transverse displacement; the jaws including coaxial cylindrical parts with the mobile core; the first jaw including a plurality of longitudinally extending peripheral teeth; the second jaw including cylindrical parts with a plurality of peripheral teeth; and the second jaw being movable with respect to the first jaw by a longitudinal linear displacement between a rest position, where the jaws are spaced to delimit, between ends of the plurality of peripheral teeth of the first and second jaw, an interval at least equal to a section of the needle and a close position where they keep the needle curved; the plurality of peripheral teeth of the first and second jaw being laterally spaced apart from the mobile core and the duct; the jaws being configured to grasp and firmly hold the curved needle therebetween; grooves located in Application No. 16/331,833Page 9 of 13each of the jaws between the plurality of peripheral teeth projecting therefrom to allow the plurality of peripheral teeth of the other of the jaws to be received within the grooves when the jaws firmly grip the curved needle, and the grooves and the plurality of peripheral teeth of the first and second jaw being laterally spaced away from the core. 

Claim 27:	The endoscopic needle holder of Claim 1 further comprising grooves located in each of the jaws between the plurality of peripheral teeth projecting therefrom to allow the plurality of peripheral teeth of the other of the jaws to being received within the grooves when the jaws firmly grip the curved needle, and the grooves and the plurality of peripheral teeth of the first and second jaw being laterally spaced away from the stem.

Reasons for Allowance
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach (claim 1) a laterally flat surface located on the first jaw between the mobile core and the plurality of peripheral teeth, and between each adjacent pair of the plurality of peripheral teeth thereon; a laterally flat surface located on the second jaw between the mobile core and the plurality of peripheral teeth, and between each adjacent pair of the plurality of peripheral teeth thereon; and the flat surfaces facing each other, (claim 22) qrooves located in each of the jaws between the plurality of teeth projecting therefrom to allow the plurality of teeth of the other of the jaws to be received within the grooves when the jaws firmly grip the curved needle; and the grooves and the plurality of teeth of the first and second jaw being laterally spaced away from the stem, (claim 23) a laterally flat surface of the first jaw located between the central hole thereof and the teeth projecting from the first jaw; a laterally flat surface of the second jaw located between the central hole thereof and the teeth projecting from the second jaw; grooves located in each of the jaws between the teeth projecting therefrom to allow the teeth of the other of the jaws to being received within the grooves when the jaws firmly grip the curved needle; and the flat surfaces contacting against each other when the teeth of the first and second jaw are fully received in the grooves or (claim 26) grooves located in Application No. 16/331,833Page 9 of 13each of the jaws between the plurality of peripheral teeth projecting therefrom to allow the plurality of peripheral teeth of the other of the jaws to be received within the grooves when the jaws firmly grip the curved needle, and the grooves and the plurality of peripheral teeth of the first and second jaw being laterally spaced away from the core.

The closest art found was Malkowski (20110270281) in view of Torgerson (20110224718). As to claim 1 and 23, the combination does result in a laterally flat surface between a central hole and the teeth of the first jaw/second jaw. The teaching of Torgerson places teeth throughout the surface of each jaw, there is no disclosure of having flat surfaces as claimed. Modifying the combination to read on this structure would result in destroying the teaching reference Torgerson. As to claims 22 and 26, the resulting combination does not have grooves that the teeth can fit into when the needle is grabbed. As seen in Torgerson, the needle keeps the teeth out of the grooves due to it contacting the teeth. Modifying the combination to read on this missing structure was not possible because a teaching reference could not be found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771